DETAILED ACTION

Response to Amendment

	Amendments and response received 11/16/2021 have been entered. Claims 1 and 3-11 are currently pending in this application. Claims 1 and 3-10 have been amended and claim 11 newly added. Claim 2 has been canceled. Amendments and response are addressed hereinbelow. 

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly submitted title is more indicative of the invention as claimed. 

Allowable Subject Matter

Claims 1 and 3-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a printing device printing on a medium while being manually moved in relation to the medium comprising a detection unit that is configured to detect a direction of movement of the printing device as viewed form the printing device, a direction determination unit that is configured to determine whether or not a detection direction is different form a designated direction, which is the direction of movement of the printing device designated by the print job, a notification control unit that is configured to perform error notification processing when the direction determination unit determines that the detected direction is different from the designated direction, and the error notification processing includes notifying the user that the detected direction is different from the designated direction. In addition, the examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a printing device printing on a medium while being manually moved in relation to the medium, the printing device comprising a job acquisition unit that is configured to acquire a print job from an external device and the print job designates a direction of movement of the printing device as viewed from the printing device, an error transmission unit that is configured to perform error notification processing when the direction determination unit determines that the detected direction is different from the designated direction and the error notification processing includes transmitting an error signal to the external device wherein the corrected data is the print job with corrected print data that corresponds with the detected direction and causing the print head to print on the medium based on the corrected data. 
The closest prior art, Howard H. Bobry (US 5593236), teaches a hand-held electronic printing apparatus which corrects for directional deviation. The prior art fails to explicitly disclose error notification processing includes notifying the user that the detected direction is different from the designated direction and an error notification processing including transmitting an error signal to an external device wherein the corrected data is the print job with corrected print data that corresponds with the detected direction and causing the print head to print on the medium based on the corrected data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
December 28, 2021